                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
UNITED STATES OF AMERICA
                                                                 :
                                                                     1:18-cv-00204 (NGG)
         v.                                                     :
                                                                     NOTICE OF MOTION TO
CLARE BRONFMAN                                                  :    ADMIT COUNSEL
                                                                     PRO HAC VICE
                  Defendant.                                    :

                                                                 :
---------------------------------------------------------------- x

To:

         Tanya Hajjar
         Shannon Cassandra Jones
         Mark Joseph Lesko
         United States Attorneys Office
         Criminal Division
         Eastern District of New York
         271 Cadman Plaza East
         Brooklyn, NY 11201-1820


         PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this

motion and the Certificates of Good Standing annexed thereto, I, Ronald S. Sullivan, Jr.,

respectfully move this Court pursuant to Rule 1.3(c) of the Local Rules of the United States District

Court for the Eastern District of New York for an order allowing the admission of movant, a

member of the firm Ronald Sullivan Law and a member in good standing of the bars of the District

of Columbia and Georgia, as attorney pro hac vice to argue or try this case in whole or in part as

counsel for Defendant Clare Bronfman. There are no pending disciplinary proceedings against me

in any state or federal court.
Dated: June 29, 2020   Respectfully submitted,




                        ___________________
                       Ronald S. Sullivan, Jr.
                       712 H Street NE, Suite 1354
                       Washington DC 20002
                       Tel: (202) 873-9120
                       Fax: (202) 863-1459
                       rsullivan@ronaldsullivanlaw.com

                       Counsel for Defendant Clare Bronfman




                       -2-
